J-S34032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.Z.B., A MINOR       IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: I.H., FATHER

                                               No. 180 EDA 2017


      Appeal from the Order and Decree Entered December 2, 2016
          in the Court of Common Pleas of Philadelphia County
           Family Court at Nos.: AP#CP-51-AP-0000527-2016
                      DP#CP-51-DP-0001542-2015
                        FID#51-FN-000614-2014


IN THE INTEREST OF: J.T.H., A MINOR       IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: I.H., FATHER

                                               No. 181 EDA 2017


      Appeal from the Order and Decree Entered December 2, 2016
          in the Court of Common Pleas of Philadelphia County
           Family Court at Nos.: AP#CP-51-AP-0000529-2016
                      DP#CP-51-DP-0000769-2014
                        FID#51-FN-000614-2014
J-S34032-17


IN THE INTEREST OF: D.J.H., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: I.H., FATHER

                                                      No. 182 EDA 2017


         Appeal from the Order and Decree Entered December 2, 2016
             in the Court of Common Pleas of Philadelphia County
              Family Court at Nos.: AP#CP-51-AP-0000528-2016
                         DP#CP-51-DP-0000642-2014
                           FID#51-FN-000614-2014


BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 31, 2017

        In these consolidated appeals1, I.H. (Father) appeals from the decrees

of the Court of Common Pleas of Philadelphia County, entered December 2,

2016, that terminated his parental rights to his children, Z.B. (d.o.b. 5/15),

D.H. (d.o.b. 10/12), and J.H. (d.o.b. 6/05) (Children) pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8) and (b), and the orders that changed

the Children’s goals to adoption. We affirm.2


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    This Court consolidated these appeals, sua sponte, on February 10, 2017.
2
  The trial court also terminated the parental rights of the Children’s mother,
L.B. (Mother) on December 2, 2016. Mother did not appeal that termination
and she is not a party to this appeal.



                                           -2-
J-S34032-17


      Philadelphia’s Department of Human Services (DHS) filed petitions to

terminate Father’s parental rights to the Children on June 9, 2016. The trial

court aptly summarized the events that led DHS to file those petitions in its

opinion entered January 26, 2017. We direct the reader to that opinion for

the facts of this case.

      The trial court held a hearing on DHS’ petitions on December 2, 2016.

Father was present at the hearing and represented by counsel. Mother was

not present and the trial court found that DHS had made reasonable efforts

to locate and serve her. (See N.T. Hearing, 12/02/16, at 5). In addition to

Father, Community Umbrella Agency case manager, Frank Cervantes,

testified at that hearing.   The trial court entered its decrees terminating

Father’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8)

and (b) on December 2, 2016.         Father filed his notices of appeal and

statements of errors complained of on appeal on December 30, 2016.

      Father raises the following questions on appeal:

      1. Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa. C.S.A. sec. 2511(a)(1)
      without clear and convincing evidence of [F]ather’s intent to
      relinquish his parental claim or refusal to perform his parental
      duties[?]

      2. Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa. C.S.A. sec. 2511(a)(2)
      without clear and convincing evidence of [F]ather’s present
      incapacity to perform parental duties[?]

      3. Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa.C.S.A. sec. 2511(a)(5)
      without clear and convincing evidence to prove that reasonable
      efforts were made by [DHS] to provide [F]ather with additional

                                    -3-
J-S34032-17


      services and that the conditions that led to placement of the
      [C]hildren continue to exist[?]

      4. Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa. C.S.A. sec. 2511(a)(8)
      without clear and convincing evidence that the conditions that
      led to placement of the [C]hildren continue to exist when
      [F]ather presented evidence of compliance with the goals and
      objectives of his family service plan[?]

      5. Whether the trial court erred by terminating the parental
      rights of [F]ather pursuant to 23 Pa. C.S.A. sec. 2511(b) without
      clear and convincing evidence that there is no parental bond
      between [F]ather and [the] [C]hildren and that termination
      would serve the best interest of the [C]hildren[?]

(Father’s Brief, at 7).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.

                   We are bound by the findings of the trial court
            which have adequate support in the record so long
            as the findings do not evidence capricious disregard
            for competent and credible evidence. The trial court
            is free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its

                                     -4-
J-S34032-17


              conclusions only if they involve errors of law or are
              clearly unreasonable in light of the trial court’s
              sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

       Before we begin our analysis, we must discuss a shortcoming of

Father’s brief.    In his third issue, Father claims that DHS failed to make

reasonable efforts to provide him with services. (See Father’s Brief, at 7).

However, Father did not raise this issue in his statement of errors

complained of on appeal and he has therefore waived it for our review.3 See

Pa.R.A.P. 1925(b)(4)(vii); Yates v. Yates, 963 A.2d 535, 542 (Pa. Super.

2008).

       In regard to the other issues Father raises, we have examined the

opinion entered by the trial court on January 26, 2017, in light of the record

in this matter and are satisfied that that opinion is a complete and correct

analysis of this case. (See Trial Court Opinion, 1/26/17, at 4-15) (finding:

____________________________________________


3
   We also find that Father has waived any challenge to the change of
permanency goal to adoption by his failure to raise the issue in the
statement of questions involved. See Krebs v. United Refining Co. of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (“We will not ordinarily
consider any issue if it has not been set forth in or suggested by an appellate
brief’s statement of questions involved.”) (citing Pa.R.A.P. 2116(a)); (see
also Father’s Brief, at 7). Moreover, as Father failed to develop any
argument about the change of permanency goal, he waived the issue. See
In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24
A.3d 364 (Pa. 2011) (stating, “[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”) (citations omitted); (see also Father’s Brief, at 10-14).



                                           -5-
J-S34032-17


(1) Father has failed or refused to perform parental duties during six-month

period before filing petition; (2) in spite of DHS providing Father with

services, he is unwilling or unable to remedy causes of his incapacity to

parent in order to provide Children with essential care, control, or

subsistence necessary for physical and mental well-being; (3) Children have

been in pre-adoptive home with Grandmother for significant period of time

and cannot wait any longer for Father to summon the ability to parent; (4)

Father is unable to provide evidence of his progress of his drug and alcohol

and mental health programs, conditions that led to Children’s removal still

exist, and Father is not ready or able to parent Children full-time; and (5)

Children do not have bond with Father and would not suffer irreparable harm

if his rights are terminated). Accordingly, we affirm the decrees of the Court

of Common Pleas of Philadelphia County that terminated Father’s parental

rights, and orders that changed the Children’s goals to adoption, on the

basis of the concise, thoughtful, and well-written opinion of the Honorable

Joseph Fernandez.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/2017

                                     -6-
Circulated 07/07/2017 02:06 PM